Fourth Court of Appeals
                               San Antonio, Texas
                                    September 1, 2015

                                   No. 04-15-00232-CR

                                    David Diaz DIAZ,
                                        Appellant

                                            v.

                                THE STATE OF TEXAS,
                                      Appellee

                From the 437th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014CR3519
                      Honorable Lori I. Valenzuela, Judge Presiding


                                     ORDER

      Appellant’s motion for extension of time is GRANTED. Appellant’s brief is due
September 18, 2015. NO FURTHER EXTENSIONS WILL BE GRANTED.


                                                 _________________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of September, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of